Finally, the fact that defendant had potential knowledge of plaintiffs SUM claim because it was plaintiffs no-fault carrier does not alter the fact that plaintiff failed to provide timely written notice (see, Matter of Allstate Ins. Co. [Dewyea], 245 AD2d 667, 668). “The resolution of the issue whether plaintiff! ] provided timely notice "turns solely on [his] diligence and therefore on facts within [his] knowledge’ ” (Dixon v New York Cent. Mut. Fire Ins. Co., 265 AD2d 914, 915, quoting Matter of Seasonwein [MVAIC], 23 AD2d 732). Defendant’s “actual notice of the accident does not vitiate the requirement that [plaintiff] provide timely notice of [his] claim” (Matter of Nationwide Mut. Ins. Co. [Steber], 272 AD2d 940, 941; see, Matter of Nationwide Ins. Co. [De Rose], 241 AD2d 607, 608). We therefore reverse the judgment and grant judgment in favor of defendant declaring that it has no duty to provide coverage for plaintiff. (Appeal from Judgment of Supreme Court, Onondaga County, Murphy, J. — Declaratory Judgment.) Present— Pine, J. P., Wisner, Hurlbutt and Scudder, JJ.